      Case 1:19-mj-03164-LFL Document 2 Entered on FLSD Docket 07/24/2019 Page 1 of 1 Page 2
                                          M IN UTE O RD ER
                                  M agistrate Judge Lauren F.Louis
                  AtkinsBuildingCourthouse-11thFloor                       Date:7/23/2019 Time:1:30p.m.
Defendant: DROR SVO RAI                     J#: 18277-104   Case #: 19-3164-M J-LOUIS

AUSA: JaimesRaich                                 Attorney: BobAmsel(Perm )
violation:N/D/OH/WARR/COMP/CONSP/SECURITIESFRAUD/WIRE Surr/ArrestDate:7/23/2019                 YOB:1968
          FRAUD

Proceeding: InitialAppearance                                 CJA Appt:
Bond/PTD Held:C Yes          No          Recom mended Bond:
Bond Setat:                                                      Co-signed by:
 IQ
  IQ- surrenderand/ordonotobtainpassports/traveldocs                   Language: English
      (U.s.and Israeli)
      ReporttoPTSasdirected/or        x'saweek/monthby                  Disposition:
      phone:      x'saweek/monthinperson                                oefendantadvised ofri htsand
      Random urine testing by Pretrial
 Nr services                                                            charges
      Treatm entasdeem ed necessary
 Nr   Refrainfrom excessiveuseofalcohol                                 Counselfilespermanentappearance
 Nr   participateinmentalhealthassessment&treatment
 N    Maintainorseekfull-timeemployment/education                       STIP$1millionPSBcosignedby
 Nr   Nocontactwithvictims/witnesses,exceptthroughcounsel               brotherDekelSvorai;theCourt
 Nr   Nofirearms                                                        inquiredofcosignor(nohrg.held);
 NF   Nottoencumberproperty                                             courtsets(released)
 Nr   Maynotvisittransportationestablishments
      Gps M onitoring only                                              Defendantw aives rem oval;Orderof
      Curfew              pm to           am ,paid by Defendant         Rem ovalexecuted
      Allow ances:M edicalneeds,courtappearances,attorney visits,
      religious,em ploym ent
 NF Travelextendedto:s/DOFFLORIDA& N/DOFOHIO                             yjmefromtodayto            excluded
 R other:                                                                fromspeedyTrialclock
NEXT COURT APPEARANCE     oate;            Tim e;       Judge:                         Placez
ReportRE Counsel:
PTD/Bond Hearing:
Prelim/ArraignorRemoval:
StatusConference RE:
D.A.R. 13:50:18                                                  Tim e in Court:   8 m ins
                                   s/Lauren F.Louis                                  M agistrateJudge
